DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 2/9/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,657,604 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Status
Amendments to the claims were filed on 2/9/2022.
Claims 2-21 are allowed.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Independent claims 1 and 16 distinguish over the prior art.
The closest prior art of records is as follows:
Boswell (US 7,069,258 B1) discloses methods, systems, and computer program products for short term probability forecasting of selected weather-related events. The techniques are adaptable for any geographical region that can be identified and for which a reasonable number of data points exist. The inventive method uses a data set of n observations of m parameters, where the parameters may be statistically correlated. A Principal Component Analysis may be performed, with the data set as input, to provide a reduced set of principal components that are uncorrelated and account for most of the variance in the input data set. An orthogonal transformation may be performed on the reduced set of principal components to provide a rotated set of principal components that are aligned with the corresponding parameters in the input data set. Finally a logistic regression may be performed on the rotated set of principal components to derive an S-shaped predictive equation for the probability of a binary weather-related event of interest.
Demsar et al. (“Principal Component Analysis on Spatial Data: An Overview”) describes spatial principal component analysis techniques that are designed for, or account for, spatial effects in spatial data.  The techniques include locally weighted PCA (LWPCA such) and geographically weighted PCA (GWPCA).
The prior art, while relating to data compression with regards to weather-related and spatial models, fails to disclose the limitations, as a whole, of independent claims 2 and 14, including:
…wherein compressing the risk model comprises, for each data point of at least a portion of the plurality of location data points,
calculating an estimated measure value for the respective data point using a set of measures corresponding to a set of data points of the plurality of location data points geographically closest to the respective data point,
comparing the estimated measure value to the measure of the respective data point, and 
discarding the respective data point based on the estimated measure value being within an error tolerance of the measure of the respective data point, wherein the error tolerance is one of a set of error tolerances, each error tolerance being associated with a separate region of a plurality of geographic regions represented by the grid
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T WONG whose telephone number is (571)270-3405. The examiner can normally be reached 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALVIN HEWITT II can be reached on (571) 272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC T WONG/Primary Examiner, Art Unit 3692